Case 2:19-cv-07485-VBF-PD Document 40 Filed 10/26/20 Page 1 of 1 Page ID #:341



  1

  2
                                                   JS-6
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    JACK ORLANDO JOHNSON,                   Case No. CV 19-07485-VBF (PD)
 12                     Plaintiff,             JUDGMENT
 13          v.
 14    J. MILSON,
 15                     Defendant.
 16
 17         Pursuant to the Order Accepting Findings, Conclusions, and
      Recommendations of United States Magistrate Judge,
 18
            IT IS ADJUDGED that the First Amended Complaint and entire action
 19
      is dismissed without prejudice.
 20
 21
      DATED: October 26, 2020                   /s/ Valerie Baker Fairbank
 22
 23                                          VALERIE BAKER FAIRBANK
                                          UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28
